PER CURIAM:
Roger Osborn appeals the district court’s order dismissing his complaint against Defendant for lack of subject matter jurisdiction pursuant to Fed.R.Civ.P. 12(h)(3). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Osborn v. Osborn, No. 8:07-cv-02305-AW (D. Md. filed Sept. 11, 2007; entered Sept. 12, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.